Case 5:16-cv-10444-JEL-MKM ECF No. 1293 filed 10/27/20        PageID.39782    Page 1 of 9




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

  In Re Flint Water Cases,                              No. 5:16-cv-10444-JEL-MKM
                                                        (consolidated)

                                                        Hon. Judith E. Levy

                                                        Mag. Mona K. Majzoub


  Anderson, et al.,                                     No. 17-13890-JEL-MKM
                  Plaintiffs
  v.
  City of Flint, et al.,
                  Defendants




              ANDERSON PLAINTIFFS’ MOTION FOR REMOVAL OF
                     CURRENT CO-LIAISON COUNSEL

            The Anderson Plaintiffs through their counsel of record, Washington Legal,

  by Valdemar L. Washington, respectfully move this Court for entry of an Order

  which removes current Co-Liaison Counsel, Corey Stern of Levy Konigsberg, LLP

  and Hunter Shkolnik of Napoli Shkolnik, PLLC for the following reasons:

       1.    A “Legal Hotline” infomercial was played on TV 12 WJRT in Flint on

             Sunday October 18, 2020 between 5:30 pm and 6:00 pm, which was

             viewed by Attorney Valdemar L. Washington, a Flint resident.


                                             1
Case 5:16-cv-10444-JEL-MKM ECF No. 1293 filed 10/27/20        PageID.39783      Page 2 of 9




     2.   The infomercial was identified as a joint venture between Levy

          Konigsberg, LLP, and Napoli Shkolnik, PLLC.

     3.   Individual participants in the infomercial were Attorney Corey Stern,

          Attorney Hunter Shkolnik, and Hill Harper, Napoli Shkolnik’s Executive

          Director.

     4.   Attorney Shkolnik stated in the infomercial:

              “We have been appointed by the Court on behalf of the lawyers and

              the individual plaintiffs…” Implying to viewers that only Napoli

              Shkolnik is qualified to represent them in this matter.

     5.   Attorney Stern stated in the infomercial:

              “…Parents over the next few months will be able to submit claims on

              behalf of their children and depending on what the evidence is about

              how the child was impacted by lead will dictate what type of

              resolution each child gets. The most damaged children in Flint are

              going to get the highest value resolution…”

     6.   Executive Director Harper stated in the infomercial:

              “One of the things that we have been doing is to use pioneering

              technology to do a lead bone test…”

     7.   Plaintiffs’ counsel understands that bone lead testing is rare and only a

          limited number of practitioners in the country have the capability.


                                            2
Case 5:16-cv-10444-JEL-MKM ECF No. 1293 filed 10/27/20        PageID.39784      Page 3 of 9




          Furthermore, to the knowledge of plaintiffs’ counsel, no provisions have

          been made to make bone lead level testing available for all plaintiffs.

     8.   After viewing the infomercial Attorney Washington sent an email to the

          Court’s law clerk seeking an answer to the question, is “bone lead testing”

          mentioned in, or a part of the Master Settlement Agreement?

     9.   The Court declined to respond to Attorney Washington’s email since it was

          substantive in nature, and may have been viewed as ex-parte

          communication with the Court.

     10. Attorney Washington sent an email to Attorney Stern and Attorney

          Shkolnik seeking an answer to his question, and was told that the Master

          Settlement Agreement was secret/confidential and covered by an Escrow

          Agreement for which Special Master Greenspan was the Escrow Agent.

     11. Special Master Greenspan agreed to a conference call on Friday October

          23, 2020 at 7:00 pm, with six (6) attorneys who represent individual

          plaintiffs in the instant case, during which she was asked the same

          question, and declined to answer the original question regarding bone lead

          tests, citing the confidentiality provisions of the various documents, as well

          as the ongoing nature of negotiations.

     12. Special Master Greenspan agreed to a follow-up conference call on

          Monday October 26, 2020 at 8:00 pm with the (8) attorneys who represent


                                            3
Case 5:16-cv-10444-JEL-MKM ECF No. 1293 filed 10/27/20        PageID.39785     Page 4 of 9




         individual plaintiffs in the instant case, during which she confirmed that

         bone lead levels was a part of the Master Settlement Agreement.

     13. The joint venture infomercial soliciting new clients while in possession of

         confidential information not available to plaintiffs’ counsel is in direct

         conflict with ECF 234 which required them to “Keep the other plaintiffs’

         counsel advised of the progress of the litigation and consult them about

         decisions significantly affecting their clients…,” and “Generally act fairly,

         efficiently, and economically in the interests of all parties and parties’

         counsel…”

     14. As a consequence of the actions of current co-liaison counsel other

         Plaintiffs’ counsel are not be able to effectively represent and advise our

         clients due to the cloak of secrecy wielded by Co-Liaison Counsel and the

         Special Master.

     15. During the October 26, 2020 telephone conference Special Master

         Greenspan made an offer to the plaintiffs’ counsel on the call to receive a

         copy of the “grid” that will be a part of the Master Settlement Agreement if

         they would sign a Non-Disclosure Agreement (NDA).

     16. Attorney Washington declined to sign the NDA, as to have signed such a

         document would have prevented him from filing the instant motion.




                                           4
Case 5:16-cv-10444-JEL-MKM ECF No. 1293 filed 10/27/20        PageID.39786    Page 5 of 9




        WHEREFORE, the Anderson plaintiffs respectfully request that this

  Honorable Court respectfully move this Court for entry of an Order which:

        A.    Removes current Co-Liaison Counsel, Corey Stern of Levy

              Konigsberg, LLP and Hunter Shkolnik of Napoli Shkolnik, PLLC for

              their actions described herein; and,

        B.    Impose a sanction, within the Court’s discretion for the misconduct of

              current co-liaison counsel.


  Date: October 27, 2020                        Respectfully Submitted,

                                                /S/ Valdemar L. Washington (27165)
                                                Washington Legal
                                                Attorneys for the Anderson Plaintiffs
                                                718 Beach Street/P.O. Box 187
                                                Flint, MI 48501-0187
                                                (810) 407-6868
                                                Val@vlwlegal.com




                                            5
Case 5:16-cv-10444-JEL-MKM ECF No. 1293 filed 10/27/20       PageID.39787    Page 6 of 9




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

  In Re Flint Water Cases,                             No. 5:16-cv-10444-JEL-MKM
                                                       (consolidated)

                                                       Hon. Judith E. Levy

                                                       Mag. Mona K. Majzoub


  Anderson, et al.,                                    No. 17-13890-JEL-MKM
                Plaintiffs
  v.
  City of Flint, et al.,
                Defendants




       BRIEF IN SUPPORT OF THE ANDERSON PLAINTIFFS’ MOTION TO
                 REMOVE CURRENT CO-LIAISON COUNSEL

                               STATEMENT OF FACTS

          The Anderson Plaintiffs rely upon, and incorporate herein, paragraphs 1 – 16

  of the accompanying Motion to Remove Current Co-Liaison Counsel as the factual

  basis for this brief.

                                     ARGUMENT

          On October 26, 2017 this Court entered ECF 234 in an effort to assist with

  the administrative duties required to manage the forward movement of this case
Case 5:16-cv-10444-JEL-MKM ECF No. 1293 filed 10/27/20        PageID.39788    Page 7 of 9




  from both the Class Action side and the Individual Plaintiffs’ side. ECF 234

  appointed Corey Stern of Levy Konigsberg, LLP and Hunter Shkolnik of Napoli

  Shkolnik, PLLC , as Co-Liaison Counsel for the individual cases and stated in

  pertinent part:

        Section 1. c. iii states in relevant part:

        … Co-Liaison Counsel for the Individual Actions shall have exclusive
        authority to explore, develop, and pursue all settlement options
        pertaining to any claim or portion thereof of any case filed in this
        litigation on behalf of their own retained clients and shall likewise be
        tasked with negotiating any framework that might apply to the
        universe of Individual Actions in this litigation…

        Section 1. c. viii states in relevant part:

        Generally act fairly, efficiently, and economically in the interests of
        all parties and parties’ counsel…

        Section 1. c. vii states in relevant part:

        Keep the other plaintiffs’ counsel advised of the progress of the
        litigation and consult them about decisions significantly affecting
        their clients; Interim Co-Lead Class Counsel and Co-Liaison Counsel
        shall exercise judgment about limits on this communication to
        promote the objectives of efficiency and economy still protecting the
        interests of other plaintiffs’ counsels’ clients.

        As a threshold matter, the infomercial raises questions about whether the

  level of lead in a child’s body will affect the amount of compensation that the child

  will receive. As a secondary matter, there has now been a confirmation by Special

  Master Greenspan that there is a provision for bone lead level testing by injured




                                              2
Case 5:16-cv-10444-JEL-MKM ECF No. 1293 filed 10/27/20           PageID.39789     Page 8 of 9




  children in order to prioritize their level of compensation in the Master Settlement

  Agreement, a document which is still being revised and drafted.

        However, according to the Infomercial Co-Liaison counsel are using

  pioneering technology for bone lead level testing, which they alone control for the

  benefit of their clients. This is a detriment to other individual plaintiffs.

        ECF 234 gave Co-Liaison Counsel exclusive authority to negotiate on

  behalf of the individual plaintiffs and their attorneys. Co-Liaison Counsel have

  breached their fiduciary duties to the other plaintiffs and their counsel by inserting,

  or allowing the insertion of a requirement to measure lead levels in the children.

  Such actions have allowed Co-Liaison Counsel to corner the market to the benefit

  of Co-Liaison Counsel on the only means to test for current lead levels in injured

  children. Blood lead level testing, which is widely available, is unreliable after

  approximately one month.

        Adding insult to injury, Co-Liaison Counsel have produced an infomercial

  which seeks to draw clients away from the other plaintiffs’ counsel in violation of

  their duties set forth in ECF 234.

        Pecuniary gain appears to be the underlying basis for the actions by current

  Co-Liaison Counsel as an increase in clients will benefit their firms in terms of

  legal fees generated, and their clients, with respect to individual compensation.

        Finally, and perhaps most unfortunately, the actions described herein are to



                                              3
Case 5:16-cv-10444-JEL-MKM ECF No. 1293 filed 10/27/20          PageID.39790   Page 9 of 9




  the detriment of the rest of the individual plaintiffs, which is inconsistent with

  “protecting the interests of other plaintiffs’ counsels’ clients.”

        WHEREFORE, the Anderson plaintiffs respectfully request that this

  Honorable Court respectfully move this Court for entry of an Order which:

        A.     Removes current Co-Liaison Counsel, Corey Stern of Levy

               Konigsberg, LLP and Hunter Shkolnik of Napoli Shkolnik, PLLC for

               their actions described herein; and,

        B.     Impose a sanction, within the Court’s discretion for the misconduct of

               current co-liaison counsel.


  Date: October 27, 2020                         Respectfully Submitted,

                                                 /S/ Valdemar L. Washington (27165)
                                                 Washington Legal
                                                 Attorneys for the Anderson Plaintiffs
                                                 718 Beach Street/P.O. Box 187
                                                 Flint, MI 48501-0187
                                                 (810) 407-6868
                                                 Val@vlwlegal.com




                                             4
